Cockrill, C. J. This case is returnable to the next term. A motion has been filed to advance it to the present term and affirm the judgment upon the ground that the appeal is prosecuted for delay, merely. The statute which regulates the practice in this particular {Mansf. Rev. Si, see. 1306), does not limit the right of filing such motion or of having it acted upon to any particular time or term, but contemplates an affirmance of the superseded judgment, where the court is satisfied that the appeal is taken for delay,' at the earliest practicable moment. The court will not lend its aid to parties prosecuting frivolous appeals by interposing the barrier of one or more terms for their protection. To do this would be to aid the object of the appeal by giving the desired delay. The damages awarded against the appellant and the sureties on his appeal bond are not intended as compensation to tbe prevailing party for the delay he has been subjected to. It is an award agaiost the appellant for prosecuting an improper appeal ; and where he prosecutes an appeal for delay only, it is intended that he should pay the award without getting the delay. "With these views we have considered the appellee’s motion and the record, and think the case should be advanced. Let it be set for June 6, to be then called for final submission or affirmance.